Title: From George Washington to Gustavus Scott, 1 December 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 1st Decr 1796
                        
                        Your letter of the 25th Ulto came to hand on tuesday last, but it was not in my
                            power to give it an earlier acknowledgement: and now, I must do it without resorting to
                            papers (to be perfectly correct)—The pressure of my business with the different Departments,
                            previous to the meeting of Congress; and my own preparation for that event, leave me but
                            little time to attend to other matters.
                        The discontents with which you are assailed by one or other of the Proprietors
                            in the Federal City, must, unquestionably, be very disagreeable & troublesome to
                            you, for they are extremely irksome to me.
                        In the case however before us, I conceive Mr Covachichi might have received a
                            definitive answer, without refering the matter to the Executive. On what part of the
                            Contract with Greenleaf he has founded an opinion that a site was designated for a
                            University, and has built his complaint—or how it came to pass that any allusion to such a
                            measure should have found its way into that Contract, I have no more recollection than I
                            have a conception, of what could have induced it; for your Clerk has omitted sending the
                            Extract.
                        
                        It is a well known fact, or to say the least, it has been always understood by
                            me, that the establishment of a University in the Federal City depended upon several
                            contingencies; one of which, and a material one too—was donations for the purpose. Until
                            lately, this business could scarcely be said to have advanced beyond the wishes of its advocates, although these wishes were accompanied,
                            generally, with expressions of what might be expected; and whenever the names of Mr Blodget
                            and the proprietors of that vicinity, were mentioned in relation to this
                            business, the idea (expressed or implied) always was—that they meant to give the ground.
                        
                        Is this the intention of Mr Covachichi relative to the object he is now
                            contending for? if it is, and a sufficient space of ground, on these terms, can be obtained
                            there for this purpose, without interfering with the property of Orphans, my opinion is,
                            that the University ought to be placed there. But, if this is not
                            the design, can that Gentleman, or any other expect that the public will buy (for an
                            exchange is a purchase, and may be of the most troublesome kind) when it has unappropriated
                            ground nearly as convenient? and why do this? because a site has been loosely talked of?
                            because a proprietor, to enhance the sale of his property has coloured the advantages of it
                            as highly as he could? or because the purchaser, omitting to investigate matters beforehand,
                            wants the public to encounter an expence—it is unable to bear—by way of redress for his own
                            incaution? What would have been the answer of the Commissioners. if he had previously
                            applied to them, to know if a University would be placed where he is now contending for?
                            Certainly, that he ought not to calculate upon it. If that would have been the answer then
                            (and unless there are facts which have escaped my recollection) I can conceive no other
                            could have been given, it is not inapplicable at present.
                        A University was not even contemplated by Majr L’Enfant in the plan of the City
                            which was laid before Congress; taking its origen from another source. This plan you shall
                            receive by the first safe hand who may be going to the Federal City. By it you may discover
                            (tho’ almost obliterated) the directions given to the Engrs by Mr Jefferson, with a pencil,
                            what parts to omit. The principle on which it was done, I have communicated to you on more
                            occasions than one. With esteem & regard I am—Gentlemen Yr Obedient Servant
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the foregoing, I have received the extract, omitted to
                                be enclosed in your letter of the 25th ulto.
                            I do not recollect ever to have seen, or heard of it before. Nor do I see
                                any cause to change my opinion since I have done so, unless upon the Condition which is
                                mentioned in the body of this letter. that is, receiving the ground for the proposed
                                Site, as a donation.
                        
                        
                    